        Case 1:18-cv-00111-CRK Document 128             Filed 05/24/21    Page 1 of 2




               UNITED STATES COURT OF INTERNATIONAL TRADE



 VICENTIN S.A.I.C. ET AL.,

                 Plaintiff,

 v.
                                                     Court No. 18-00111
 UNITED STATES,

                 Defendant,


                 CONSOLIDATED PLAINTIFF’S NOTICE OF APPEAL

       Notice is hereby given that Consolidated Plaintiff LDC Argentina S.A. hereby appeals to

the United States Court of Appeals for the Federal Circuit from this Court’s final decision and

judgment entered in this action on March 25, 2021.

                                           Respectfully submitted,

                                            /s/ Gregory J. Spak
                                           Gregory J. Spak
                                           Jessica E. Lynd

                                           WHITE AND CASE LLP
                                           701 Thirteenth Street, NW
                                           Washington, DC 20005
                                           (202) 626-3600
                                           gspak@whitecase.com
                                           Jessica.lynd@whitecase.com

May 24, 2021                               Counsel to LDC Argentina S.A.
        Case 1:18-cv-00111-CRK Document 128               Filed 05/24/21     Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on this 24th day of May 2021,

“CONSOLIDATED PLAINTIFF’S NOTICE OF APPEAL” was filed electronically.                       I

understand that notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                       /s/ Gregory J. Spak
                                         Gregory J. Spak
